Citation Nr: 1746484	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  10-24 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for cubital tunnel syndrome of the right upper extremity, currently evaluated as 30 percent disabling. 

2.  Entitlement to an initial increased rating for cubital tunnel syndrome of the left upper extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served in active duty from July 1983 to October 1994 and from November 1994 to October 2003.  He was awarded the National Defense Service Medal, Southwest Asia Service Medal with three Bronze Stars, and Kuwait Liberation Medal. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In the February 2013 rating decision, the RO recharacterized the Veteran's service-connected cervical spine disability, previously diagnosed as torticollis and rated by analogy under Diagnostic Code 8099-8211, as "clay shoveler's fracture" based on the results of a February 2013 VA examination, and increased the evaluation to 20 percent under Diagnostic Code 5235 from February 6, 2013.  The rating decision also granted service connection for bilateral cubital tunnel syndrome and assigned separate compensable evaluations for cubital tunnel syndrome of the left and right upper extremities that were both associated with the Veteran's service-connected cervical spine disability.  In its May 2014 decision, the Board acknowledged that the current issues stem from the appeal of a claim for an increased evaluation for the Veteran's cervical spine disability received in August 2007.

As the evaluations of 10 percent for cubital tunnel syndrome of the left upper extremity and 30 percent for the right upper extremity do not represent a total grant of the benefits sought on appeal, the claims for increased initial evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In May 2014, the Board remanded the above issues to have the RO correct the inaccurate rating evaluations.  Specifically, as the code sheet completed by the RO interchanged the rating evaluations for the left and right upper extremities, the Board requested that the RO associate the correct evaluations to the appropriate upper extremity and issue a supplemental statement of the case.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDINGS OF FACT

1.  On August 16, 2007, the Veteran filed a claim for an increased evaluation of service-connected torticollis, neck and upper back.  Effective February 6, 2013, his claim was recharacterized as service connection for clay shoveler's fracture, effective November 1, 2003, and service connection for bilateral cubital tunnel syndrome was granted, effective February 6, 2013. 

2.  Since August 16, 2007, the neurological manifestations of the Veteran's cubital tunnel syndrome of the right upper extremity (dominant) have most closely approximated moderate incomplete paralysis of the ulnar nerve.

3.  Since August 16, 2007, the neurological manifestations of the Veteran's cubital tunnel syndrome of the left upper extremity (non-dominant) have most closely approximated mild incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  Since August 16, 2007, the criteria for an initial evaluation of 30 percent, but no higher, for cubital tunnel syndrome of the right upper extremity have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.124a, 4.7, Diagnostic Code (DC) 8516 (2017).

2.  Since August 16, 2007, the criteria for an initial evaluation of 10 percent, but no higher, for cubital tunnel syndrome of the left upper extremity have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.124a, 4.7, Diagnostic Code (DC) 8516 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking higher initial evaluations for his service-connected bilateral cubital tunnel syndrome, which is currently evaluated as 10 percent disabling for the left upper extremity and 30 percent disabling for the right upper extremity since February 06, 2013.

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2017).

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119   (1999); 38 C.F.R. § 4.2 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's bilateral cubital tunnel syndrome is rated pursuant to 38 C.F.R. 
§ 4.124a, DC 8516, which pertains to paralysis of the ulnar nerve.  

DC 8516 provides ratings for complete and incomplete paralysis of the ulnar nerve, and ratings differ based on whether the minor or major extremity is being evaluated.  In a February 2013 VA examination, the VA examiner noted that the Veteran was right-hand dominant.  Therefore, for the purposes of evaluating the Veteran's bilateral cubital tunnel syndrome, his right upper extremity will be considered the major extremity and his left upper extremity will be considered the minor extremity.  See 38 C.F.R. § 4.59 (handedness, for the purpose of VA ratings, will be determined by the evidence of record and only one hand may be considered dominant).

Under DC 8516, mild incomplete paralysis is rated 10 percent disabling for both the minor and major extremity; moderate incomplete paralysis is rated 30 percent disabling for the major extremity and 20 percent disabling for the minor extremity; and severe incomplete paralysis is rated 40 percent disabling for the major extremity and 30 percent disabling for the minor extremity.  Complete paralysis is rated as 60 percent disabling for the major extremity and 50 percent disabling for the minor extremity.  Complete paralysis is exemplified by symptoms such as the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of tension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of the wrist weakened.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

After reviewing the evidence of record, the Board finds that an initial evaluations of 10 percent, but no higher, for the Veteran's cubital tunnel syndrome of the left upper extremity and 30 percent, but no higher, for the Veteran's cubital tunnel syndrome of the right upper extremity are warranted from August 16, 2007 until February 6, 2013.  However, ratings in excess of 10 and 30 percent are not warranted for either extremity for the period since February 6, 2013. 

Turning to the relevant evidence of record, in October 2008, the Veteran underwent a cervical spine examination, provided by QTC Medical Services.  The Veteran reported that he experiences constant pain in his neck, which radiates down his shoulders.  The examiner observed that the Veteran had normal motor function, sensory function, and reflexes of the upper extremities.  Although the examiner diagnosed the Veteran with cervical spondylosis, he did not diagnose the Veteran with cubital tunnel syndrome.  He determined that the effect of the Veteran's spine condition on daily activity is minimal. 

At outpatient visits for other conditions from December 2008 to January 2010, the Veteran also reported a history of neck pain with radiation down both shoulders but denied a history of paresthesia or loss of power.  During a January 2009 consultation, the Veteran's chiropractor noted that he had normal muscle strength and no sensory abnormalities of the upper extremities.  The Veteran was not diagnosed with cubital tunnel syndrome.  In May 2012 and June 2012, the Veteran complained of neck pain with numbness and tingling in his bilateral arms and diagnostic imaging of the Veteran's cervical spine was obtained, which revealed multilevel spondylosis of the cervical spine.    

At a January 2013 private chiropractic evaluation in association with a non-VA employment-related claim for a "permanent impairment rating," the Veteran complained of a history of neck and upper back pain that radiates into his shoulders and upper arms.  On physical examination, the Veteran also complained of intermittent paresthesia and weakness in his left and right arms.  The chiropractor observed that the Veteran had active spasm in the cervical musculature and the bilateral levator scapulae and trapezius musculature.  Bilateral upper extremities reflexes were assessed as "sluggish" and +1 (hypoactive).  The Veteran scaled a three out of five ("active movement against gravity") bilaterally during muscle strength testing of the upper extremities.  The chiropractor reported that the Veteran's muscle weakness and reflex issues are a direct result of his bilateral cervical stenosis.

In February 2013, the Veteran was afforded a VA cervical spine and peripheral nerves examination.  The Veteran reported point tenderness in the midline at C7-T1, limitation of motion of the neck, and numbness in both arms that radiated to all digits, worse on the right than left.  The examiner noted that the ulnar side of his forearms was involved distal to the elbow and the lateral side of the arm is involved proximal to the elbow.  Muscle strength of both upper extremities was rated at five out of five ("normal") for elbow flexion and extension, wrist flexion and extension, and finger flexion.  Although the Veteran had normal finger abduction in the left upper extremity, he rated a four out of five ("active movement against some resistance") for finger abduction in his right arm.  The Veteran had normal (+2) deep tendon reflexes of the bilateral biceps and brachioradialis but hypoactive (+1) reflexes of the bilateral triceps.  He had a normal sensory examination of both arms, including normal two-point discrimination in all digits.  The examiner indicated that the Veteran had bilateral subluxing ulnar nerves, with significant tenderness on the right, and abduction weakness of the right hand digits consistent with cubital tunnel syndrome.  The examiner noted that the Veteran's service treatment records contained a March 2001 complaint of numbness in the fourth and fifth fingers and the "entire arm" on one occasion-compatible with complaints of cubital tunnel syndrome, an April 2001 physical therapy note documenting pain in the right ulnar distribution, and a May 2001 physical therapy note documenting paresthesias in the right arm radiating to the ulnar two fingers. 

Based on his review of the evidence, the February 2013 examiner further determined that the correct diagnosis for the Veteran's condition is bilateral cubital tunnel syndrome related to subluxation of the ulnar nerves, worse on the right.  The examiner further explained that given his 25 years of experience as a hand surgeon and a review of service treatment records, it was apparent that the Veteran had had this condition during service, although this diagnosis was not previously made.  He noted that cubital tunnel syndrome is often misdiagnosed as cervical radiculopathy due to symptoms of arm pain, numbness, and tingling, and limited motion of the neck and shoulders resulting from referred pain.  The examiner assessed the Veteran with moderate incomplete paralysis of the ulnar nerve in the right upper extremity and mild incomplete paralysis of the ulnar nerve in the left upper extremity. 

In the associated February 2013 peripheral nerves examination, the same examiner observed that the Veteran had moderate intermittent pain and in the right upper extremity and mild intermittent pain in the left upper extremity.  The Veteran also had moderate paresthesias and/or dyesthesias of the right upper extremity and mild paresthesias and/or dyesthesias of the left upper extremity.  Numbness was absent for both arms.  He had normal muscle strength, deep tendon reflexes, and sensation in both arms and no muscular atrophy or trophic changes.  The examiner also observed that a pressure test of the right ulnar nerve causes shoulder and back pain, along with generalized arm discomfort.  The examiner again determined that the Veteran had moderate incomplete paralysis of the ulnar nerve in the right upper extremity and mild incomplete paralysis of the ulnar nerve in the left upper extremity.

Private treatment records from March 2016 to June 2016 document whole body neurological examinations in association with upcoming bilateral knee injection procedures.  His physician observed that the Veteran had normal strength in all muscle groups, sensation that was intact to light touch and pinprick, and reflexes that were equal and symmetric bilaterally in the upper and lower extremities. 

Based on review of the foregoing, the Board finds the Veteran's cubital tunnel syndrome from August 16, 2007 until February 6, 2013 most closely approximated the criteria for a 10 percent rating for the left extremity and a 30 percent rating for the right extremity.  The Board also finds that ratings in excess of 10 and 30 percent are not warranted for either extremity for the period since February 6, 2013.

The Board finds that the disability picture for the Veteran's cubital tunnel syndrome most closely approximates mild incomplete paralysis of the left upper extremity and moderate incomplete paralysis of the right upper extremity.  The evidence of record reflects that throughout the pendency of the appeal the Veteran has consistently reported pain, numbness, and paresthesias in his bilateral arms.  However, the evidence also reflects that the Veteran's symptoms of the right upper extremity were worse than the left upper extremity, as early as April 2001.  Although the Veteran reported symptoms in both extremities, examination findings revealed the Veteran had normal sensation and hypoactive reflexes in both upper extremities but he had decreased finger abduction in his right arm compared to the left and significant tenderness of the right ulnar nerve.  Examination findings also document that the Veteran had moderate intermittent pain and moderate paresthesias and/or dyesthesias of the right upper extremity but mild intermittent pain and mild paresthesias and/or dyesthesias of the left upper extremity.  

In reaching these conclusions, the Board finds the Veteran's complaints of bilateral arm numbness, tingling, and pain as early as March 2001 during active service are credible and consistent with the ratings assigned.  As the Veteran is competent to report his symptoms, the Board finds that the symptoms associated with his bilateral cubital tunnel syndrome have been ongoing throughout the pendency of the appeal, as supported by the findings of the February 2013 VA examiner.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  To the extent that the Veteran argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the examination findings of trained health professionals, which documented specific instances of normal sensation, reflexes, and muscle strength, are of greater probative weight than the Veteran's more general lay assertions regarding his symptoms.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  The Board acknowledges that at times the right cubital tunnel syndrome resulted in subjective mild incomplete paralysis of the ulnar nerve, but finds that the Veteran's overall disability picture for service-connected cubital tunnel syndrome of the right upper extremity more nearly approximates and supports the assignment of a 30 percent rating, and not higher, throughout the pendency of the appeal.  See 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Additionally, for both upper extremities, the evidence of record does not indicate that the Veteran suffers from complete paralysis manifested by a "griffin claw" deformity,  loss of the ability to extend his ring and little fingers or adduct his thumb, or weakened wrist flexion.  Thus, disability evaluations of 50 percent for the left upper extremity and 60 percent for the right upper extremity are not warranted.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation of 30 percent, but no higher, for service-connected cubital tunnel syndrome of the right upper extremity is granted from August 16, 2007.

An initial evaluation of 10 percent, but no higher, for service-connected cubital tunnel syndrome of the left upper extremity is granted from August 16, 2007.

 


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


